107 F.3d 876
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.TRANSAMERICA INSURANCE COMPANY, Appellant.
No. 96-2568.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 14, 1997.Filed Feb. 21, 1997.

Before McMILLIAN, JOHN R. GIBSON, and FAGG, Circuit Judges.
PER CURIAM.


1
Transamerica Insurance Company appeals an adverse judgment on warehouseman's bonds issued on behalf of a federally licensed elevator to ensure the elevator's performance for grain stored in its warehouses.  Having carefully reviewed the record and the parties' submissions, we conclude that an extensive discussion is not warranted.  The district court has written a thorough opinion, and we have nothing to add to the district court's analysis.  We conclude the judgment of the district court was correct, and we affirm on the basis of the district court's opinion.  See 8th Cir.  R. 47B.